James A. Ryan, Major General The Adjutant General Military Department of Arkansas North Little Rock, AR 72118-2200
Dear Major General Ryan:
This is in response to your request for an opinion regarding the amount, if any, of paid leave to which teachers and other local school district employees are entitled.
Please note that I have enclosed a copy of Attorney General Opinion Number 90-330 which I believe fully addresses this question.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb
Enclosure